Citation Nr: 0927509	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for gunshot wound 
residuals of the left upper extremity, currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In January 2008, the Veteran requested a hearing before a 
Decision Review Officer at the RO.  A hearing was scheduled 
for May 20, 2008.  However, the hearing was canceled in March 
2008 after the Veteran indicated that he wished to cancel it.

The Veteran submitted statements and annotated documents to 
the RO subsequent to the RO's final consideration of his 
claims in January 2008.  Because the additional evidence is 
duplicative of evidence already associated with the claims 
file and contains statements reiterative of previous 
contentions, the Board finds that remand to the RO for a 
supplemental statement of the case is not required.  See 
38 C.F.R. §§ 19.31, 19.37 (2008).


FINDINGS OF FACT

1.  The Veteran's is right hand dominant.

2.  The maximum rating the Veteran could attain if his left 
arm was amputated below the insertion of the deltoid muscle 
would be 70 percent.

3.  The Veteran's service-connected GSW of the left upper 
extremity results in disability tantamount to the loss of use 
of the extremity.

4.  The Veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
service-connected gunshot wound residuals of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.68, 4.71a, Diagnostic 
Code 5122 (2008).

2.  The criteria for entitlement to special monthly 
compensation on account of loss of use of one hand have been 
met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.350, 4.63 (2008).

3.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through an October 2006 notice letter, the RO notified the 
Veteran that the evidence must show that the disability had 
gotten worse.  Additionally, the Veteran was told to submit 
medical evidence showing that the disability had increased in 
severity and lay statements describing the symptoms.  The 
October 2006 letter also set forth the general criteria for 
assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  By a 
December 2006 notice letter, the RO notified the Veteran of 
the information and evidence needed to substantiate his claim 
for TDIU.

During the pendency of the claim for an increased rating for 
gunshot wound residuals of the left upper extremity, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision regarding the general notice requirements 
for increased rating claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  For an increased-compensation claim, 
Section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In the Veteran's case, as detailed in the analysis section, a 
higher schedular rating for his gunshot wound residuals of 
the left upper extremity is prohibited by application of the 
amputation rule.  See 38 C.F.R. § 4.68 (2008).  Because the 
claim for a higher rating may not be substantiated on a 
schedular basis, the Board finds that Vazquez-type notice is 
not required in this case.  A remand for another VCAA notice 
letter is not necessary.

The Board also finds that the October 2006 and December 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Additionally, in October 2006, the Veteran was provided a VA 
examination in connection with his claim for an increase, the 
report of which is of record.  A medical opinion was provided 
in January 2007 in connection with the TDIU claim.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

A. Gunshot Wound of the Left Upper Extremity

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In January 1945, during combat in the Philippines, the 
Veteran sustained a gunshot to the left forearm (minor 
extremity) and the bullet penetrated the left elbow.  There 
was a complete, comminuted, compound fracture of the left 
ulna with involvement of the elbow joint.  The Veteran was 
awarded service connection for a gunshot wound (GSW) 
disability in October 1945.

Effective from April 3, 1990, the GSW of the left upper 
extremity has been evaluated as 70 percent disabling.  The 
disability has been characterized by the RO as a gunshot 
wound of the left upper extremity, with compound comminuted 
fracture of the ulna, severe damage to Muscle Groups VI and 
VIII, radial nerve damage, and secondary fracture to the left 
fifth finger with ulnar nerve damage (minor extremity).  (In 
January 1998, fracture of the left fifth finger was included 
as part of the GSW disability.  The fracture occurred in 
1981.)

In October 2006, the Veteran underwent VA examination in 
connection with the claim.  The examiner noted that the 
Veteran is right hand dominant.  The Veteran complained of a 
painful left arm, as well as dysesthesia and hypesthesia in 
the forearm.  The examiner provided a diagnosis of a gunshot 
wound of the left upper extremity with a history of 
comminuted fracture of the ulna.  According to the examiner, 
the disability results in severe damage to Muscle Groups VI 
and VIII, radial and ulnar nerve damage, chronic neuropathic 
pain, arthritis of the left fifth finger, and arthritis of 
the left elbow.  Additionally, there is scarring as a result 
of entry and exit wounds.

When evaluating a GSW disability such as the Veteran's, the 
Board must consider the assignment of separate evaluations 
for separate and distinct symptomatology of the disability to 
the extent that none of the symptomatology justifying an 
evaluation under a diagnostic code duplicates or overlaps 
with other symptomatology justifying a rating under a 
different diagnostic code.  See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An 
evaluation of the same disability impairment under another 
diagnostic code is pyramiding, which is to be avoided.  See 
38 C.F.R. § 4.14 (2008).

Based on the VA examination report, the Veteran experiences 
several symptoms pertaining to the GSW of the left upper 
extremity that, when evaluated, could potentially combine to 
more than the 70 percent rating that he is receiving.  See, 
e.g., Diagnostic Code 5003 (pertaining to arthritis and 
resultant limitation of motion of the affected joint); 
Diagnostic Codes 5205 to 5213 (pertaining to impairment of 
the elbow and forearm); Diagnostic Codes 5227 and 5230 
(pertaining to impairment of the little finger); Diagnostic 
Codes 5306 and 5308 (pertaining to injuries to Muscle Groups 
VI and VIII); Diagnostic Codes 7801 to 7805 (pertaining to 
scarring); and Diagnostic Codes 8514 to 8517 (pertaining to 
impairment of the nerves in the upper extremity).  38 C.F.R. 
§§ 4.71a, 4.73, 4.118, 4.124a (2008)

Even if separate ratings that combine to more than 70 percent 
are warranted under the rating criteria, the "amputation 
rule" prohibits such a combined rating.  See 38 C.F.R. 
§ 4.68.  The regulation provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  Id.  

The rating for amputation of the arm (minor extremity) below 
the insertion of the deltoid is 70 percent.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5122).  Although the Veteran's left 
arm has not been amputated, if it was amputated at that 
level, he would receive a 70 percent rating.  Accordingly, 
the Veteran is receiving the maximum schedular rating to 
which he is entitled for the disability he experiences.  A 
combined rating in excess of 70 percent is not warranted 
because the rating would violate the amputation rule.  This 
is so for the entire rating period.

Although a higher schedular rating is not warranted, a note 
following Diagnostic Code 5122 indicates that a veteran is 
entitled to special monthly compensation (SMC) when that 
diagnostic code is utilized.  Even though the Veteran has not 
undergone an actual amputation, the possibility of SMC must 
be addressed in cases such as this.  See Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).

SMC is payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  See 
38 U.S.C.A. § 1114 (West Supp. 2009); 38 C.F.R. § 3.350 
(2008).  SMC is payable at the "k" rate for, among other 
things, anatomical loss or loss of use of one hand as the 
result of service-connected disability. 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a).

Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2008).  

The October 2006 VA examiner noted the severe impairment 
associated with the Veteran's GSW of the left upper 
extremity.  There was marked muscle atrophy.  It was 
indicated that the Veteran does not have actual anatomical 
loss of the left arm and that there may be some retained 
function.  He was able to hold his light winter jacket for a 
brief time.  In a January 2007 VA examination report, the 
same examiner noted that examination was consistent with 
minimal use and function of the left upper extremity.  The 
examiner found that work activities requiring the use of the 
left arm on a repeated basis would not be advised.  In light 
of the evidence, especially that which shows he only has 
minimal function, the Board finds that, with reasonable doubt 
resolved in the Veteran's favor, his service-connected GSW of 
the left upper extremity results in disability tantamount to 
the loss of use of the extremity.  Accordingly, these recent 
examinations provide a basis for finding that the Veteran is 
entitled to SMC at the "k" rate for loss of use of one 
hand.  See 38 U.S.C.A. §§ 1114(k), 5107; 38 C.F.R. §§ 3.102, 
3.350(a).  Entitlement to SMC at a higher rate is not 
warranted during the rating period because there has been no 
service-connected involvement of other body parts, such as 
the right upper extremity or the lower extremities.

As noted previously, the applicable rating provisions 
prohibit the assignment of a schedular rating in excess of 70 
percent.  It should also be pointed out that there is no 
showing that the Veteran's GSW of the left upper extremity 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).



B. TDIU

The Veteran previously filed an application for TDIU in 
February 1998.  The Board ultimately denied the claim by way 
of a September 2006 decision.  The Veteran filed another 
application for TDIU in October 2006, which is the basis for 
the TDIU claim on appeal.

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for GSW 
residuals of the left upper extremity, evaluated as 70 
percent disabling, and malaria, evaluated as noncompensably 
(zero percent) disabling.  As such, the Veteran meets the 
criteria for consideration for entitlement to TDIU on a 
schedular basis because the rating satisfies the percentage 
requirements of 38 C.F.R. § 4.16(a).  Even so, it must be 
found that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected GSW of the left upper extremity and his malaria.

The Board notes that the evidence reflects that the Veteran's 
malaria was last active in 1947.  There is no indication, and 
the Veteran has not suggested, that it causes any current 
impairment.  Thus, the analysis will focus on the Veteran's 
service-connected GSW of the left upper extremity.

Consequently, the Board must determine whether the Veteran's 
service-connected disability precludes him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

A review of the evidence of record reveals that the Veteran 
is 87 years old and he last worked in the field of accounting 
in the early 1980s.  The VA examiner, in January 2007, 
specifically addressed the effect of the Veteran's GSW of the 
left upper extremity on employment.  The examiner noted that 
the Veteran was able to lead a productive life and maintain 
employment for many years despite the disability and that the 
Veteran had indicated in the past that the GSW did not 
interfere with his ability to perform a job as an accountant.

The examiner determined that the Veteran is not a candidate 
for "heavy," "moderate," or "medium" work activities as 
a result of his minimally functioning left arm.  
Significantly, the examiner gave the opinion that sedentary 
and dominant right arm "light" work activities would be 
appropriate as long as the work did not require the use of 
the left arm on a repeated basis.  The examiner stated that 
the Veteran performed well with his previous job activities 
as an accountant despite the chronic issues with the left 
arm.

In the examination report, the examiner noted that multiple 
non-service-connected disabilities would likely impact his 
employment activities.  The Veteran also has diagnoses of 
dementia, chronic ischemic heart disease with congestive 
heart failure, hypertension, prostate cancer, and possible 
personality disorder.  The examiner appropriately did not 
take the non-service-connected disabilities, or the Veteran's 
advancing age, into account when she addressed the matter.

Based on the January 2007 opinion of the VA examiner, the 
Board finds that the Veteran's service-connected disabilities 
do not preclude him from securing and following a 
substantially gainful occupation.  The examiner's opinion is 
persuasive as it has support in the record.  Previous VA 
examiners, in January 1998 and March 2004, came to similar 
conclusions in connection with an earlier TDIU claim.  There 
has been no finding by a medical professional, and the 
evidence does not indicate, that the Veteran has been unable 
to secure or follow a substantially gainful occupation solely 
as a result of service-connected disability.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.

For all the foregoing reasons, the Board finds that the claim 
for TDIU must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased rating for gunshot wound residuals of the left 
upper extremity is denied.

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of loss of use of one hand is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


